Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in reply to Applicants’ correspondence of 03/04/2021.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 99 is cancelled.

This application is in condition for allowance except for the presence of claim 99 directed to an invention non-elected without traverse.  The non-elected method claim does not require all of the limitations of the allowed product because the method claim encompasses the use of less than the entire library of probes (i.e.:  selecting from the library … one or more probes).  Accordingly, claim 99 been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the amendments to the claims and the amendments to the specification (i.e.: addition of a sequence listing sequences of a human transcriptome database as referenced in in the specification), the objections and rejections as set forth in the Office Action of 09/24/2020 are withdrawn.  
The allowed claims are directed to a library of oligonucleotide probes that have modifications in the base, sugar or inter-nucleotide linkage, and have a particular number of nucleotides in the probe (i.e.:  8 or 9 nucleotides); the probes are further defined in that there are a limited number of probes in the library (i.e.:  between 50 and 500 probes), consistent with the teachings of the specification and as confirmed in Applicants’ remarks of 08/27/2019 (e.g.:  pages 7-8), and the library hybridizes to more than 90% of the transcriptome identified as SEQ ID NOs: 47-35,734.  The prior art does not teach or suggest a limited library (i.e.:  only 50-500 probes) with the hybridization capacity (i.e.:  at least 90% of the 90% of the transcriptome identified as SEQ ID NOs: 47-35,734) and length (8 or 9 nucleotides) and modification limitations of the instantly claimed oligonucleotide probe library.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634